The Non-Final Office action mailed June 23, 2022 is hereby VACATED in favor of the instant Office Action which corrects and inadvertent omission with respect to sequence compliance requirements as identified below (Sequence Requirements). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action replaces the Non-Final Rejection mailed June 23, 2022.


Claims 6-10 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group II, claims 6-10, drawn to a silica microneedle comprising drugs linked via a disulfide bond in the reply filed on May 31, 2022 is acknowledged.  The traversal is on the ground(s) that each of the groups share the same special technical feature and as such there is no burden to examine all of the claims.  This is not found persuasive because Applicant’s Remarks completely disregard the fact that Applicant’s alleged special technical feature is in fact not a special technical feature within the meaning of PCT Rule 13.2 as set forth in the Requirement for Restriction mailed March 29, 2022.  And while search burden is not a factor when restriction is required under the unity of invention standard (MPEP 1893), it not clear on what basis Applicant baldly asserts it would not be a burden.
Applicant’s election with traverse of the species “(3-mercaptopropyl) methydimethoxysilane” and “(Arg-Arg-Gln-Met-Glu-Glu-X)” reading on claims 6-10 is acknowledged.  Because claims 6-10 do not recite and because claim 10 excludes the species (3-mercaptopropyl) methydimethoxysilane, 3-mercaptopropropionic acid as set forth in claim 10 has been rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 6-10 as filed on November 18, 2020 are pending and under consideration to the extent of the elected species, e.g., the linker is ““(3-mercaptopropyl) methydimethoxysilane” or/and 3-mercaptopropionic acid and the drug is “(Arg-Arg-Gln-Met-Glu-Glu-X)”.

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Sequence Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Claims 4 and 10, paragraphs [0024]-[0029], [0066]-[0071], [00142]-[00143], [00149]-[00150], [0157]-[0158] and [00214]-[00237], contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.  Applicant is requested to return a copy of the attached Notice to Comply with the response.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 18, 2020 and April 12, 2022 were considered.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6:  “a skin” is properly “the skin” because antecedent basis therefor is implicit.  
Claim 6:  “D is a drug” should presumably recite “D is the drug” to properly reference the antecedent because it is clear from the specification that the drug released into the skin is the same as the drug coated on the microneedle.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites a microneedle … in which a drug is released through a redox reaction after penetration into a skin.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it is unclear as to when direct infringement occurs.  See MPEP 2173.05(p).  The method may be properly set forth as an intended use limitation or as capability of the claimed microneedle.  Claims 7-10 are included in this rejection because they depend from claim 6 and because they do not remedy the noted ambiguity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record) in view of Canham (US 6,770,480, published August 3, 2004, of record).  

Falo is applied herewith on the broader recitation of the claims in the interest of compact prosecution.

Falo teach bioactive compounds conjugated to substrates of microneedle arrays by a disulfide bond; Figure 38 shows a chemical schematic of the doxorubicin (drug) – S – S – CMC (substrate) construct (title; abstract; Figures, in particular, Figure 38; paragraphs [0056], [0107], [0268]-[0362]; Example 6; claims, in particular, claim 3).  Substrates other than CMC can be used (paragraphs [0107], [0351]).  Bioactives other than doxorubicin can be used (paragraphs [0351]-[0352]).  The linkage between the bioactive compounds and the substrate can be provided by a linker selected from the disulfide group which are cleavable under reducing conditions (paragraphs [0356]-[0358], [0361]).  
Regarding the product-by-process limitation of claim 8, product-by-process claims are not limited to the manipulations of the rejected steps, only the structure implied by the steps.  See MPEP 2113.
Falo do not teach a silica containing microneedle as required by claims 6 and 8.
This deficiency is made up for in the teachings of Canham.
Canham disclose porous silicon microneedles for delivering materials into cells (title; abstract; claims).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute porous silicon as disclosed by Canham for the microneedle substrate of the microneedle arrays of Falo comprising bioactive compounds conjugated by a disulfide bond because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Falo embrace any substrate and Canham evidence porous silicon as a suitable substrate for microneedles.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014 in view of Chen et al. (WO 2019/029154, filed February 26, 2018, as evidenced by US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record).
Zhang is applied herewith on the elected embodiment.

Zhang teach a solid microneedle array is an effective device to enhance skin delivery of peptides inclusive of AC-Glu-Glu-Met-Gln-Arg-Arg-NH2 which are used to treat facial wrinkles and may be of value in repairing skin (abstract; page 101, rhc, 1st paragraph).  The microneedle is fabricated from silicon (page 101, “2.3 Microneedle arrays”).   
Regarding the product-by-process limitation of claim 8, product-by-process claims are not limited to the manipulations of the rejected steps, only the structure implied by the steps.  See MPEP 2113.
Zhang do not teach a silica containing microneedle coated with a disulfide linked drug as required by claims 6 and 8.
	Zhang do not teach an acicular spicule derived from a sponge as required by claim 7.
These deficiencies are made up for in the teachings of Chen and Falo.
	Chen teach a transdermal composition comprising sponge spicule; sponge spicules are siliceous fibrous (silica acicular) substances which can be used as microneedle-like penetration enhancers (abstract; Figure 1; paragraph [0007]), as required by instant claim 7.  Spicules can be retained in the skin over a long time and create long-lasting microchannels; in contrast, the microchannels created by microneedles close up in short time which limits effective penetration of drugs (paragraphs [0006]-[0007]).  
	The teachings of Falo have been described supra.  Falo teach bioactive compounds conjugated to substrates of microneedle arrays by a disulfide bond; Figure 38 shows a chemical schematic of the doxorubicin (drug) – S – S – CMC (substrate) construct (title; abstract; Figures, in particular, Figure 38; paragraphs [0056], [0107], [0268]-[0362]; Example 6; claims, in particular, claim 3).  Falo, as a whole, is drawn to transdermal drug delivery (paragraph [0003]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the peptide compositions of Zhang to further comprise the sponge spicules of Chen because the spicules can be used as microneedle-like penetration enhancers in transdermal compositions and because the spicules are expected to yield improved results in comparison to microneedles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the peptide of Zhang to the spicule of Chen via a disulfide bond as taught by Falo in order to reap the expected benefit of controlled release mediated by the cleavable bond.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014 in view of Chen et al. (WO 2019/029154, filed February 26, 2018, as evidenced by US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record) as applied to claims 6-8 above, and further in view of Alferiev et al. (US 6,890,998, published May 10, 2005).
The teachings of Zhang, Chen and Falo have been described supra.
They do not teach the sulfhydryl group in an amount of 0.8 to 10 micromoles per gram as required by claim 9.
This deficiency is made up for in the teachings of Alferiev.
	Alferiev teach thiol activated polyurethanes; pendant thiol groups inclusive of sulfhydryl are highly desirable for the conjugation of bioactive molecules such as proteins and would be very reactive in physiological environments (abstract; column 1, lines 42-49; column 2, lines 16-27; paragraph bridging columns 5 and 6).  The polyurethane may comprise about 10 micromoles of the thiol substituent per gram (column 3, lines 10-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of disulfide bonding sites in the conjugate compositions of Zhang in view of Chen and Falo to comprise about 10 micromoles of the thiol substituent per gram as taught by Alferiev because this range is suitable for conjugation of bioactive molecules and is acceptably reactive in physiological environments.  One would be further motivated to optimize the bonding sites in order to balance the delivery of an appropriate amount of the active peptide to achieve the desired results of treating facial wrinkles as set forth by Zhang while minimizing any potentially undesirable reactivity due to the long residence time of the spicules in the skin taught by Chen. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Enhanced delivery of hydrophilic peptides in vitro by transdermal microneedle pretreatment,” Acta Pharmaceutical Sinica B 4(1):100-104, 2014 in view of Chen et al. (WO 2019/029154, filed February 26, 2018, as evidenced by US 2021/0121394); and Falo, JR. et al. (US 2016/0271381, published September 22, 2016, of record) as applied to claims 6-8 above, and further in view of Braithwaite et al. (US 2016/0009872, January 14, 2016) and Tsou et al. (US 8,840,996, published September 23, 2014).
The teachings of Zhang, Chen and Falo have been described supra.
They do not teach the drug comprises X as required by claim 10.
This deficiency is made up for in the teachings of Braithwaite and Tsou.
Braithwaite teaches thiolated PVA hydrogels prepared by reacting a compound comprising a thiol functional group such as 3-mercaptopropionic acid with one or more hydroxyl groups of the PVA (abstract; paragraphs [0019], [0023], [0041]).
Tsou teach reacting the oxygen of silica particles with an alkyl halosilane inclusive of 3-mercaptopropylmethyldimethoxysilane to form silane-functionalized silica particles comprising a pendant sulfhydryl (abstract; column 8, lines 25-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compounds taught by Braithwaite or/and by Tsou known in the art to introduce thiol / sulfhydryl functionalities with the compounds taught by Falo because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  Additionally or/and alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a thiol / sulfhydryl functionality to the peptides of Chen inclusive of AC-Glu-Glu-Met-Gln-Arg-Arg-NH2 by reacting 3-mercaptopropionic acid as taught by Braithwaite with one or more hydroxyl groups of the peptide inclusive of the hydroxy group at the C terminus.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. ‘706 (WO 2020/073706 A1) teach surface-modified sponge spicule (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619